Citation Nr: 1539125	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-21 612	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to January 1992, from December 2003 to March 2005, from December 2007 to December 2008, and from July 2010 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was incurred during a period of active duty service from December 2003 to March 2005.

2.  The Veteran's currently left eye ciondition is a refractive error and current residuals of a November 2005 corneal abrasion during inactive duty for training, have not been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, VA sent a letter to the Veteran in April 2007 that fulfilled the notice requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All available medical records have been obtained and considered regarding this claim.  Some of the Veteran's active duty service treatment records are unavailable.  However, the unavailability of these records does not prejudice the Veteran.  The Veteran's claim of entitlement to service connection for a right shoulder disability, which he contends was incurred during a period of active duty, will be granted, as discussed in more detail below.  The Veteran's claim of entitlement to service connection for a left eye disability is based on a period of inactive duty for training for which all treatment records are available.  VA has provided an examination for both claims on appeal.  There is no indication that these examinations were inadequate.  The Veteran has not requested a hearing before the Board.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability resulting from disease or injury in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. § 101(24).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Right Shoulder Disability 

The Veteran claims his right shoulder disability is the result of an overuse injury during a period when his squad manually changed more than ninety truck tires from May to June 2004 while on active duty.  In September 2006, the Veteran was diagnosed as having a partially torn rotator cuff and a superior labral tear from anterior to posterior.  He had surgery to address the disability in March 2007 and experiences residual pain and weakness.  

The Veteran did not report any shoulder issues on a pre-deployment medical history report in November 2003.  He noted recurrent shoulder pain on a post-deployment medical history report in April 2006.  In June 2007, a VA medical examiner reviewed the Veteran's claims file, examined the Veteran, and determined that it is at least as likely as not that the claimed right shoulder disability is a result on the in-service injury as reported by the Veteran.  

While there is some indication in a September 2006 private treatment record that the Veteran's right shoulder disability may have been caused or aggravated by an off-duty watersports injury, the Board is not permitted to substitute its independent medical judgment for the June 2007 VA medical examiner who reviewed the claims file and determined the Veteran's right shoulder disability is at least as likely as not etiological related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  

Additionally, the record indicates the Veteran's service treatment records for the period of active duty from December 2003 to March 2005 are unavailable.  Given the unavailability of these records, VA has a heightened duty to consider the application benefit-of-the-doubt rule in the Veteran's case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  As the evidence is in at least equipoise as to whether the right shoulder disability was incurred during active service, reasonable doubt is resolved in his favor and service connection s granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection-Left Eye Disability

Treatment records and a line of duty determination confirm the Veteran suffered a corneal abrasion during inactive duty for training in November 2005.  The Veteran claims he has a current left eye disability as a result of this injury that causes blurry vision and residual dryness.

In August 2007, the Veteran was examined by a VA optometrist, who determined it is not likely that the blurry vision and dryness the Veteran experiences are a result of the November 2005 corneal abrasion.  The August 2007 examiner explained there were no residuals of the corneal abrasion found on examination.  He noted a left eye refractive error, stating the Veteran has a hyperopic left eye greater than the right and an early presbyope which accounts for blurring.  He acknowledged a remote chance of recurrent corneal erosion which presents without clinical signs except when aggravated, but explained this would not correlate to the Veteran's reported symptoms.  Therefore, he determined it is more likely that refractive error is the cause of the Veteran's claimed disability.  

In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as this is not a disease or injury with the meaning of the applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  Accordingly, such disorders cannot be service-connected, absent evidence of a superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 11-1999 (Sep. 2, 1990); VAOPGCPREC 82-90 (Jul. 18, 1990); VAOPGCPREC 67-90 (Jul. 18, 1990).  Here, the August 2007 examiner found no residuals of the November 2005 corneal abrasion on examination or any current eye condition other than refractive error.  As such, there is no superimposed disease or injury.  

While the Veteran is competent to report observable symptoms such as blurred vision and dryness in his left eye, he is not competent to provide evidence as to more complex medical issues, such as the underlying etiology of his left eye disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As the only competent medical evidence regarding the etiology of the Veteran's currently diagnosed left eye disability indicates it is not related to service, the preponderance of evidence is against the claim.  Reasonable doubt does not arise and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left eye disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


